
	
		II
		111th CONGRESS
		2d Session
		S. 3487
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2010
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Public Utility Regulatory
		  Policies Act of 1978 to provide electric consumers the right to access certain
		  electric energy information, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electric Consumer Right to Know
			 Act or the e–KNOW Act.
		2.FindingsCongress finds that—
			(1)improving consumers’ understanding of
			 electric energy use will help consumers efficiently manage personal energy
			 use;
			(2)consumers have a right of access to the
			 electric energy information of the consumers;
			(3)the right to access should be provided
			 based on information requirements rather than dependent on specific technology
			 so that all platforms can compete and innovation will be fostered;
			(4)utilities should provide that usage data
			 based on the best capabilities of the metering technology currently deployed in
			 respective service areas of the utilities or, on upgrade, based on standards
			 recognized by the National Institute of Standards and Technology;
			(5)consumers should have the ability to access
			 unaudited usage information from sources independent of the electric meters of
			 the consumers (such as home energy management systems) and from sources
			 independent of the utilities of the consumers; and
			(6)consumers should retain the privacy of the
			 electric energy information of the consumers.
			3.Electric consumer right to access electric
			 energy information
			(a)In generalTitle II of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 824 et seq.) is amended by adding at the end
			 the following:
				
					215.Electric consumer right to access electric
				energy information
						(a)DefinitionsIn this section:
							(1)Retail electric energy
				informationThe term
				retail electric energy information means—
								(A)the electric energy consumption of an
				electric consumer over a defined time period; and
								(B)the retail electric energy prices or rates
				applied to the electricity usage for the defined time period described in
				subparagraph (A) for the electric consumer.
								(2)Smart meterExcept as provided in subsection (e), the
				term smart meter means the meter used by an electric utility
				that—
								(A)(i)measures electric energy consumption by an
				electric consumer at the home or facility of the electric consumer in intervals
				of 1 hour or less; and
									(ii)is capable of sending electric energy usage
				information through a communications network to the electric utility; or
									(B)meets the guidelines issued under
				subsection (h).
								(b)Consumer right
							(1)In generalEach electric consumer in the United States
				shall have the right to access (and to authorize 1 or more third parties to
				access) retail electric energy information of the electric consumer in an
				electronic form, in conformity with nationally recognized open standards, free
				of charge, and in a manner that is timely and convenient and that provides
				adequate protections for the security of the information and the privacy of the
				electric consumer.
							(2)Provider of informationThe information shall be provided by the
				retail electricity provider of the consumer or such other entity as may be
				designated by the authority responsible for regulating the retail sale and
				delivery of electricity to the consumer.
							(c)InformationThe right to access retail electric energy
				information under subsection (b) includes, at a minimum—
							(1)(A)in the case of an electric consumer that is
				served by a smart meter, the right to access retail electric energy
				information—
									(i)in machine readable form, not more than 24
				hours after consumption has been recorded; or
									(ii)in accordance with the guidelines issued
				under subsection (h); or
									(B)in
				the case of an electric consumer that is not served by a smart meter, the right
				to access retail electric energy information in machine readable form as
				expeditiously after the time of collection as is reasonably practicable and as
				prescribed by the entity with jurisdiction over metering and retail electric
				service of the consumer; and
								(2)except as otherwise provided in subsection
				(d)—
								(A)in the case of an electric consumer that is
				served by a smart meter, data at a granularity that is—
									(i)not less granular than the intervals at
				which the data is recorded and stored by the meter in use at the premise of the
				electric consumer; or
									(ii)in accordance with the guidelines issued
				under subsection (h);
									(B)in the case of an electric consumer that is
				not served by a smart meter, data at granularity equal to the data used for
				billing the electric consumer, or as prescribed by the entity with jurisdiction
				over metering and retail electric service for the electric consumer.
								(d)RetentionAn electric consumer shall have the right
				to access the retail electric energy information of the consumer, through the
				website of the retail electric provider or other electronic access authorized
				by the electric consumer, for a period of at least 13 months after the date on
				which the data is recorded, unless a different period is prescribed by the
				entity with jurisdiction over metering and retail electric service for the
				customer.
						(e)Direct meter accessIn the case of an electric consumer that is
				served by a smart meter capable of communicating energy usage information to a
				device or network of an electric consumer or a device or network of a third
				party authorized by the consumer, the consumer shall, at a minimum, have the
				right to access (and to authorize 1 or more third parties to access) usage
				information in read-only format directly from the smart meter if access does
				not interfere with or compromise the integrity, security, or privacy of the
				operations of a utility and the electric consumer, in accordance with the
				guidelines issued by the Commission under subsection (h).
						(f)Cost recoveryA utility providing retail electric energy
				information in accordance with otherwise applicable regulation of rates for the
				retail sale and delivery of electricity may recover in rates the cost of
				providing the information, if the cost is determined reasonable and prudent by
				the entity with jurisdiction over metering and retail electric service for the
				consumer.
						(g)Additional available
				informationThe right to
				access electric energy information shall extend to usage information generated
				by devices in or on the property of the consumer that is transmitted to the
				retail electric provider.
						(h)Guidelines for electric consumer
				access
							(1)In generalNot later than 180 days after the date of
				enactment of this section, the Commission shall (after consultation with State
				and local regulatory authorities, including the National Association of
				Regulatory Utility Commissioners, the Secretary of Energy, other appropriate
				Federal agencies, including the National Institute of Standards and Technology,
				consumer advocacy groups, utilities, and other appropriate entities, and after
				notice and opportunity for comment) issue guidelines that establish minimum
				national standards for implementation of the electric consumer right to access
				retail electric energy information under subsection (b).
							(2)State and local regulatory
				actionIn issuing the
				guidelines, the Commission shall, to the maximum extent practicable, preserve
				the integrity of and be guided by actions taken by State and local regulatory
				authorities to ensure electric consumer access to retail electric energy
				information, including actions taken after consideration of the standard under
				section 111(d)(17).
							(3)ContentThe guidelines shall provide guidance on
				issues necessary to carry out this section, including—
								(A)the timeliness and granularity of retail
				electric energy information;
								(B)appropriate nationally recognized open
				standards for data;
								(C)definitions of the terms smart
				meters and near real-time; and
								(D)protection of data security and electric
				consumer privacy, including consumer consent requirements.
								(4)RevisionsThe Commission shall periodically review
				and, as necessary, revise the guidelines to reflect changes in technology and
				the market for electric energy and services.
							(i)Enforcement
							(1)Enforcement by State attorneys
				generalIf the attorney
				general of a State, or another official or agency of a State with competent
				authority under State law, has reason to believe that any electric utility that
				delivers electric energy at retail in the relevant State is not complying with
				the minimum standards established by the guidelines under subsection (h), the
				attorney general, official, or agency of the State, as parens patriae, may
				bring a civil action against the electric utility, on behalf of the electric
				consumers receiving retail service from the electric utility, in a district
				court of the United States of appropriate jurisdiction, to compel compliance
				with the standards.
							(2)Safe harbor
								(A)In generalNo civil action may be brought against an
				electric utility under paragraph (1) if the Commission has, during the 2-year
				period ending on the date of the determination, determined that the electric
				utility, or the regulatory authority that regulates the electric utility,
				adopted and implemented policies, requirements, and measures, as necessary,
				that comply with the standards established by the guidelines under subsection
				(h).
								(B)ProceduresThe Commission shall establish procedures
				to review the policies, requirements, and measures of State regulatory
				authorities and electric utilities to assess, and issue determinations with
				regard to, compliance with the standards.
								(3)Effective
				dateThis subsection takes
				effect on the date that is 2 years after the date the guidelines under
				subsection (h) are
				issued.
							.
			(b)Conforming amendmentThe table of contents for the Public
			 Utility Regulatory Policies Act of 1978 is amended by adding at the end of the
			 items relating to title II the following:
				
					
						Sec. 215. Electric consumer
				right to access electric energy
				information.
					
					.
			
